Citation Nr: 0739993	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's countable income was properly 
calculated, for death pension benefit purposes, when certain 
unreimbursed medical expenses were not deducted from the 
appellant's countable income.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1941 to June 1945.  
He died in October 1986.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, (RO).  In March 
2004, the appellant submitted a list of unreimbursed medical 
expenses for use in calculating her level of pension.  That 
list included an amount requested for "sitter fees."  
Subsequently, in a decision letter of May 2004, the RO 
disallowed that expense on the basis that the appellant was 
not in receipt of special monthly pension based on the need 
for aid and attendance.  The appellant subsequently disagreed 
with that letter, and perfected this appeal.  The Board 
Remanded the appeal in August 2005 because the appellant had 
requested a Travel Board hearing.  

Although the issue was previously characterized as 
entitlement to additional unreimbursed medical expenses, the 
Board notes that upon further review of the file the true 
underlying issue is whether the appellant's countable income 
for 2003 was properly calculated, for death pension benefit 
purposes, when certain unreimbursed medical expenses were not 
deducted from the appellant's countable income.  As part of 
the appellant's disagreement with the propriety of 
determination of unreimbursed medical expenses for purposes 
of calculating her income, she submitted a statement which 
constitutes at least an informal claim that she was entitled 
to aid and attendance, or temporary housebound status, 
beginning in August 2003.  This claim for aid and attendance 
has not been adjudicated.  The determination as to whether 
certain unreimbursed medical expenses paid by the appellant 
in 2003 may properly be deducted from the appellant's 
countable income for that year is inextricably intertwined 
with the claim that she was entitled to aid and attendance or 
temporary housebound status.  Therefore, the informal claim 
of entitlement to special monthly pension based on the need 
for aid and attendance (A&A) beginning in August 2003 is 
REFERRED to the RO for adjudication.  The claim on appeal is 
deferred pending adjudication of that claim.  

The Board notes that, during the pendency of the appeal 
before the Board, the veteran submitted another claim for 
special monthly pension based on the need for A&A in December 
2006.  The RO denied that claim in May 2007.  The period 
during which the appellant may perfect appeal of that 
determination has not yet expired.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.3, 3.23 (2007).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid for 
unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension, and otherwise qualify as medical expenses which may 
be excluded from income.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. 
§ 3.272(g).  As the RO advised the appellant in its May 2004 
determination of the unreimbursed medical expenses which 
could be counted to reduce the appellant's income, the 
appellant would be entitled to deduction of additional 
medical expenses if she were entitled to special monthly 
pension for aid and attendance or housebound benefits.  

The appellant's May 2004 statement that she disagreed with 
the determination that she was not entitled to special 
monthly pension based on the need for aid and attendance 
(A&A) constitutes at least an informal claim for those 
benefits.  Although the RO denied a claim the appellant 
submitted in December 2006 for special monthly pension based 
on A&A, by a rating decision issued in May 2007, the RO did 
not specifically address whether the appellant was entitled 
to that benefit beginning in August 2003.  The claim for A&A 
is inextricably intertwined with the appellant's contention 
that certain unreimbursed medical expenses should have been 
excluded from her income, as calculated for purposes of 
monthly death pension benefits.  

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The claim on appeal must be DEFERRED until the 
informal claim for A&A is adjudicated.

The Veterans Claims Assistance Act (VCAA) requires that VA 
afford a claimant a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board notes that 
the appellant has not been afforded an examination by the VA, 
and a private examination report dated in October 2001 is too 
old to allow proper assessment of the current severity of her 
disabilities.  Accordingly, the Board concludes that another 
Aid and Attendance examination is required.  

1.  The appellant should be afforded the 
opportunity to provide evidence to 
support her claim that she was entitled 
to special monthly pension based on the 
need for aid and attendance or housebound 
benefits beginning in August 2003.  In 
particular, the appellant should identify 
the providers of care who treated her 
following her August 2003 back surgery to 
obtain records as to her physical 
limitations at that time, including any 
treatment records available from any 
physician, home care provider, physical 
therapist, or the like.  The appellant 
should also be advised of alternate types 
of evidence she may present to establish 
her physical condition, ability to 
protect herself from environmental 
hazards, and the like, in 2003, such as 
by photographs from 2003, statements of 
individuals who observed her in 2003, 
records pertaining to falls in 2003, and 
the like.  

The appellant should be notified that, if 
she does not identify or submit evidence, 
her claim will be reviewed on the 
evidence of record, and failure to submit 
or identify evidence will be adverse to 
her claim.  The appellant's 
representative should be asked to assist 
her in developing the list of identified 
evidence.  

2.  The claims file should be reviewed by 
a general medical provider, who should be 
asked to determine whether the appellant 
met the criteria for aid and attendance 
beginning in August 2003.  

3.  Thereafter, the RO should 
readjudicate the informal claim for A&A 
or housebound status raised in the 
appellant's May 2004 statement.  AFTER 
adjudication of that claim, include 
assignment of a disability rating for 
each disorder which is found, as such 
ratings are required for evaluation of 
entitlement to aid and 
attendance/housebound benefits, then the 
inextricably intertwined appealed issue, 
the proper calculation of the appellant's 
2003 income, for death pension benefit 
purposes, including entitlement to 
deduction from income of certain 
unreimbursed medical expenses for regular 
assistance by another individual.    

4.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



